Report of Independent Registered Public Accounting Firm on Schedules The Board of Directors and Stockholder Principal Life Insurance Company We have audited the consolidated financial statements of Principal Life Insurance Company (the Company) as of December31, 2011 and 2010, and for each of the three years in the period ended December31, 2011, and have issued our report thereon dated March14, 2012. Our audits also included the financial statement schedules listed in Item 24(a)(3) of the Registration Statement of this Form N-4. These schedules are the responsibility of the Company’s management. Our responsibility is to express an opinion based on our audits. In our opinion, the financial statement schedules referred to above, when considered in relation to the basic financial statements taken as a whole, present fairly in all material respects the information set forth therein. As discussed in Note 1 to the consolidated financial statements, in response to new accounting standards, the Company changed its methods of accounting for credit derivatives embedded in beneficial interests in securitized financial assets effective July 1, 2010; for variable interest entities effective January 1, 2010; and for other-than-temporary impairments on debt securities and for the treatment of noncontrolling interests effective January 1, 2009. /s/Ernst & Young LLP Des Moines,
